Electronically Filed
                                                   Supreme Court
                                                   SCWC-17-0000570
                                                   29-DEC-2017
                                                   03:05 PM



                       SCWC-17-0000570

         IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               SHAUN WRIGHT and ANNETT WRIGHT,
              Respondents/Plaintiffs-Appellees,

                             vs.

             MIYAKE CONCRETE ACCESSORIES, INC.,
               Petitioner/Defendant-Appellant,

                             and

             MIYAKE CONCRETE ACCESSORIES, INC.,
              Third-Party Plaintiff-Appellant,

                             vs.

  SAMUEL S. KIYABU, dba KIYABU CONSTRUCTION, INC., SANDPIPER
  CONSTRUCTION, INC., a Hawai#i corporation, DESPINS GENERAL
CONSTRUCTION, INC., a Hawai#i corporation, BRIAN SHIMOMURA and
BRIAN SHIMOMURA & ASSOCIATES, LLC, a Hawai#i Limited Liability
    Company, Respondents/Third-Party Defendants-Appellees.
                   (CIVIL NO. 09-1-0748(3))


             DESPINS GENERAL CONSTRUCTION, INC.,
  Respondent/Plaintiff-Appellee/Counter-Defendant-Appellee,

                             vs.

               SHAUN WRIGHT and ANNETT WRIGHT,
     Respondents/Defendants-Counter-Claimants-Appellees,
                   (CIVIL NO. 10-1-0191(3))
     MIYAKE CONCRETE ACCESSORIES, INC., a Hawai#i corporation,
                  Petitioner/Plaintiff-Appellant,

                                 vs.

               BRIAN SHIMOMURA and BRIAN SHIMOMURA &
       ASSOCIATES, LLC, a Hawai#i Limited Liability Company,
                 Respondents/Defendants-Appellees.
                      (CIVIL NO. 11-1-0153(1))


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-17-0000098 and CAAP-17-0000570)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that there is no judgment on appeal or
dismissal order filed in the above-referenced matter, see Hawai#i
Revised Statutes § 602-59(a) (Supp. 2013); see also Hawai#i Rules
of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),
           IT IS HEREBY ORDERED that Petitioner/Plaintiff-
Appellant’s application for writ of certiorari, filed on
December 18, 2017, is dismissed without prejudice to re-filing
the application pursuant to HRAP Rule 40.1(a) (2014).       (“The
application shall be filed within thirty days after the filing of
the intermediate court of appeals’ judgment on appeal or
dismissal order, unless the time for filing the application is
extended in accordance with this rule.”).
           DATED:   Honolulu, Hawai#i, December 29, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson



                                  2